       2:18-cr-20028-MMM-EIL # 43         Page 1 of 3                                        E-FILED
                                                             Thursday, 21 February, 2019 03:50:45 PM
                                                                        Clerk, U.S. District Court, ILCD

                             UNITED STATES OF AMERICA
                            CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

 UNITED STATES OF AMERICA,

               Plaintiff,
                                                          No. 18-20028-SLD-EIL
        v.

 FRANSHON STAPLETON,

               Defendant.

                              MOTION TO WITHDRAW

       Assistant Federal Public Defender Johanes Maliza hereby moves this Court for

entry of an Order granting him and the Office of the Federal Public Defender for the

Central District of Illinois leave to withdraw as Defendant’s appointed counsel of record

in the above-entitled case. As grounds for this motion, counsel states that the Federal

Public Defender has a direct and irreconcilable conflict of interest that precludes

continued representation of the Defendant in this case.

       Counsel further notes that this motion is unrelated to the matters discussed with

the Court ex parte on February 5, 2019.

       WHEREFORE Mr. Stapleton’s attorneys respectfully request the entry of an Order

terminating the Federal Defender’s Office from representation of Mr. Stapleton.
     2:18-cr-20028-MMM-EIL # 43   Page 2 of 3




                             Respectfully submitted,

February 21, 2019            FRANSHON N. STAPLETON, Defendant,

                             THOMAS PATTON, Federal Public Defender

                             By: s/ Johanes Maliza
                             Johanes C. Maliza
                             Office of the Federal Public Defender
                             600 E. Adams St., Second Floor
                             Springfield, IL 62701
                             Telephone: 217-492-5070
                             Facsimile:     217-492-5077
                             E-mail:        johanes_maliza@fd.org
       2:18-cr-20028-MMM-EIL # 43         Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that on February 21, 2019, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system. Notice of this filing will be sent by

operation of the Court’s electronic filing system to all parties indicated on the electronic

filing receipt. Parties may access this filing through the Court’s system.


                                          s/ Johanes C. Maliza
